DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-8, 16-17, and 20-26 are pending. 
	Claims 1-8 are withdrawn from consideration for being drawn to a non-elected invention. 
	Claims 16-17 and 20-26 are examined in the following Office action. 

Claim Objections and Rejections that are Withdrawn
	The claim objections are withdrawn in light of Applicant’s amendment to the claims. 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 26 is directed to increased yield or increased tolerance to environmental stress. The claim is indefinite because it is unclear what the point of comparison is for increased yield or increased tolerance to environmental stress. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 20-21, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis et al (US 20140120578).
	The claims are directed to a plant comprising a human antibody and reduced endogenous levels of at least three glycosyltransferase genes, wherein the three glycosyltransferase genes are an α1,3-fucosyltransferase (FucT) and a ß1,2-xylosyltransferase (XylT).
	Mathis teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families. See Example 1. Mathis teaches that in N. benthamiana there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family. See paragraph 0019. Mathis teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene. See paragraph N. benthamiana line. See Example 6. 
	Nicotiana benthamiana is well known to contain defense polypeptides to confer protection against plant pathogens. Thus, the plant of Mathis necessarily expresses at least one polypeptide that confers an agricultural effective trait, such as insect resistance. 

Response to Arguments: 
	Applicant argues that Mathis fails to teach each element of the claimed invention and cannot make obvious the presently claimed invention because Mathis fails to teach at least one polypeptide which confers an agricultural effective trait. See page 7 of the remarks. 
	This argument is not found persuasive because it is well known that plants express polypeptides which confer agricultural effective traits, for example disease resistance. Plants do not succumb to every pathogen through their innate expression of defense polypeptides. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 20-21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20140120578) in view of Voytas et al (US 20140273235).
The claims are directed to a plant comprising a human antibody and reduced endogenous levels of at least three glycosyltransferase genes, wherein the three glycosyltransferase genes are an α1,3-fucosyltransferase (FucT) and a ß1,2-xylosyltransferase (XylT), and wherein the reduced endogenous levels of the three glycosyltransferase genes are effected by CRISPR/Cas9.
	Mathis teaches creating sequence-specific nucleases to mutagenize the FucT and XylT gene families. See Example 1. Mathis teaches that in N. benthamiana there are at least two members of XylT1 and XylT2 in the XylT gene family and at least two members FucT1 and FucT2 in the FucT gene family. See paragraph 0019. Mathis teaches that mutagenizing with TAL effector endonuclease results in reduced expression of the targeted gene. See paragraph 0025. Mathis teaches a heterologous polypeptide, such as a human immunoglobulin is expressed by introducing the coding sequence into the mutant N. benthamiana line. See Example 6. 
	Voytas teaches their method of using CRISPR/Cas9 to generate modifications in genomic DNA at selected sites, including targeted deletions, through the creation of double-strand breaks. See paragraph 0005. Voytas also teaches that TAL effector endonucleases create DSBs. See paragraph 0009. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the method of Mathis with the method of Voytas. One of ordinary skill in the art would have been motivated to modify the method of 
	Plant necessarily express polypeptides which confer insect or disease resistance. Thus, the plants taught by the combination of Mathis and Voytas necessarily contain a polypeptide expressing an agricultural effective trait. 

Response to Arguments: 

	Applicant repeats the argument found in the anticipation rejection above. However, plants necessarily contain agricultural effective traits that are produced from polypeptides. For instance, it is well known that plants have polypeptides that provide resistance to insects, for example. 

	Applicant argues that the 1.132 Declaration of Amit Yaari provides evidence of the efficacy and non-obviousness of the presently claimed invention. See page 8 of the remarks.
	This argument is not found persuasive. As an initial matter, the claims do not require any level of cost per dollar amount of even any level of production. Thus, the Yaari Declaration fails 

Applicant argues that there is no motivation to combine Mathis, Voytas, and matsuo. Applicant cites MPEP 2142.02 Applicant argues that the Examiner has performed hindsight reasoning to arrive at the instantly claimed invention. See page 8 of the remarks. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Applicant merely states that there is no motivation but fails to articulate any reason as to why there is no motivation. The rejection states “One of ordinary skill in the art would have been motivated to modify the method of Mathis for the method of Voytas because Voytas teaches that TAL effector endonucleases are large in size and the repetitive nature may hinder their use in applications where vector size and stability is a concern. See paragraph 0009. In contrast, the CRISPR/Cas system only requires two components, a Cas9 protein which 
The ordinary artisan would have understood that mutagenesis of xylosyltransferase and fucosyltransferases are beneficial. The ordinary artisan would have further understood that there are several methods of performing mutagenesis, including CRISPR/Cas9. The ordinary artisan is of ordinary creativity and is not an automaton. See MPEP 2141(II)(C). In the instant case, the substation of one mutagenizing agent (i.e. TAL effectors) for another (i.e. CRISPR/Cas9) is the substation of functional equivalents. 

Applicant argues that there would have been no reasonable expectation of success without the teachings and working examples disclosed. See page 9 of the remarks.
This argument is not found persuasive because MPEP 2143.02 states that obviousness only requires a reasonable expectation of success. The obviousness inquiry does not require the disclosure of a working example or specific teachings to arrive at a reasonable expectation of success. “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." Furthermore, Applicant has provided no evidence to show that there was no reasonable expectation of success. Applicant has merely alleged, without evidentiary proof, that there is no reasonable expectation of success. Thus the rejection is maintained for the reasons set forth above. 





Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20140120578) in view of Voytas et al (US 20140273235) as applied to claims 16-17, 20-21, and 25-26 above, and further in view of Matsuo et al (J. Biosci. Bioeng., 2014, 118(4): 448-454).
The claim is directed to additionally reducing the level of GDP-D-mannose-4,6-dehydratase (GMD). 
The teachings of Mathis and Voytas have been discussed above. 
Mathis in view of Voytas do not teach reducing GMD. 
Matsuo teaches their method of deleting plant-specific sugar residues by suppress GMD and XylT genes to produce pharmaceutical glycoproteins. See abstract. Matsuo also teaches that plant-specific sugar residues have been deleted by knockout of α-1,3-fucosyltransferase and ß-1,2-xylosyltransferase. See page 448, right column. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to additionally repress GMD in plants. One of ordinary skill in the art would have been motivated to additionally repress GMD because Matsuo teaches that “improved production of glycoproteins with plant-specific sugar residues deleted N-glycans will be possible by generation of GMD, fucosyltransferases, and ß-1,2-xylosyltransferase gene-repressed or knockout plants. See page 452, right column. One of ordinary skill in the art would . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20140120578) in view of Voytas et al (US 20140273235) as applied to claims 16-17, 20-21, and 25-26 above, and further in view of Shoseyov et al (US 5670623).
The claim is directed to an affinity moiety fused to a cell wall binding peptide, wherein the affinity moiety is used for binding the human polypeptide of interest. 
The teachings of Mathis and Voytas have been discussed above. 
Mathis in view of Voytas do not teach an affinity moiety fused to a cell wall binding peptide. 
Shoseyov teaches a method of purifying a cellulose binding domain fusion product comprising a recombinant CBD and protein A. See claims 1 and 5. Shoseyov teaches a method of purifying a protein of interest comprising the CBD-protein A fusion to bind an IgG antibody. See claims 16 and 17. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express an affinity tag and a cell wall binding peptide to purifying an IgG antibody. One of ordinary skill in the art would have been motivated to do so because Shoseyov teaches that CBD demonstrates absolute binding to cellulose over a wide range of pHs and under different buffering conditions. Thus, the presence of CBD can act independently of other proteins and is substantially free of other proteins. See Summary of the Invention. One of ordinary skill in the art would have had a reasonable expectation of success in  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis et al (US 20140120578) in view of Voytas et al (US 20140273235) and Matsuo et al (J. Biosci. Bioeng., 2014, 118(4): 448-454) as applied to claims 16-17, 20-21, 23 and 25-26 above, and further in view of Marcel et al (US 20150176045) and Chen et al (Medicinal Research Reviews, 2005, 25(3): 343-360).
The claim is directed the plant modified to express at least one glycosidase.
The teachings of Mathis, Voytas, and Matsuo have been discussed above. 
Mathis in view of Voytas and Matsuo do not teach a plant modified to express at least one glycosidase. 
Marcel teaches their method for reducing glycosylation of proteins by expressing an antibody, expressing one or more glycosidases, and isolating the protein with reduced glycosylation. See claim 1. 
Chen teaches a knockout of ß1,2-xylosyltransferase and the usage of ß-1,2-xylosidase to release immunogenic xylose residues on plant glycoproteins. See pages 352 and 353. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to co-express a glycosidase in a plant to further modify the types of N-glycans present on glycoproteins in transgenic plants.  One of ordinary skill in the art would have been motivated to make such a modification because the combination of Mathis, Voytas, and Matsuo demonstrate that even knockouts of known XylT and FucT genes may not sufficient to completely rid glycoproteins of xylose and fucose residues. Matsuo, despite seeing N-glycans – especially in view of Marcel. Chen is cited to provide evidence that the ordinary artisan is well aware of glycosidases that target plant-specific N-glycans. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques taught by the combination of Mathis, Voytas, Matsuo, Marcel, and Chen. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662